In a matrimonial action, the plaintiff husband appeals from so much of a judgment of the Supreme Court, Suffolk County (Underwood, J.), dated December 5, 1983, as awarded the defendant wife counsel fees in the amount of $7,500.
Judgment affirmed, insofar as appealed from, with costs.
Since the parties stipulated that "the application by the defendant [wife] for the payment of counsel fees * * * [would] be submitted to the Court for determination on affidavits” and they expressly "waive[d] any hearing to determine such counsel fees”, the trial court’s decision fixing fees without a hearing was proper (cf. Olsan v Olsan, 100 AD2d 776, appeal dismissed 63 NY2d 649; Sadofsky v Sadofsky, 78 AD2d 520).
Further, it cannot be said that the trial court abused its discretion in awarding the defendant wife counsel fees in the amount of $7,500. It is clear from the record that in fixing the fee the court took into consideration the plaintiff husband’s arguments as to the time and value of the legal services rendered, as well as the parties’ respective financial positions. *746Thompson, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.